Exhibit 10.3

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into by and between
Daseke, Inc., a Delaware corporation (the “Company”), and Don Daseke
(“Employee”) effective as of February 27, 2017 (the “Effective Date”).

 

1.     Employment.  During the Employment Period (as defined in Section 4), the
Company shall employ Employee, and Employee shall serve, as Chief Executive
Officer (“CEO”) and President of the Company and in such other position or
positions as may be assigned from time to time by the board of directors (the
“Board”) of the Company. In addition, during the Employment Period, the Company
shall nominate the Employee to serve as Chairman of the Board for no additional
consideration.

 

2.     Duties and Responsibilities of Employee.

 

(a)           During the Employment Period, Employee shall devote Employee’s
full business time, attention and best efforts to the businesses of the Company
and its direct and indirect subsidiaries (collectively, the “Company Group”) as
may be requested by the Board from time to time.  Employee’s duties shall
include those normally incidental to the position(s) identified in Section 1, as
well as such additional duties as may be assigned to Employee by the Board from
time to time, which duties may include providing services to other members of
the Company Group in addition to the Company.  Employee may, without violating
this Agreement, (i) as a passive investment, own publicly traded securities in
such form or manner as shall not require any services by Employee in the
operation of the entities in which such securities are owned; (ii) engage in
charitable and civic activities, including participation in professional groups
and associations; (iii) serve on other company boards with the prior approval of
the Board; or (iv) with the prior written consent of the Board, engage in other
personal and passive investment activities, in each case, so long as such
interests or activities do not interfere with Employee’s ability to fulfill
Employee’s duties and responsibilities under this Agreement and are not
inconsistent with Employee’s obligations to the Company Group or competitive
with the business of the Company Group.  Entry into this Agreement constitutes
Board approval of Employee’s role as chairman of the board of directors of, and
his majority ownership interest in, the following privately held companies:
(i) East Teak International, Inc., and (ii) Liquid Motors, Inc.

 

(b)           Employee hereby represents and warrants that Employee is not the
subject of, or a party to, any employment agreement, non-competition covenant,
nondisclosure agreement, or any other agreement, obligation, restriction or
understanding that would prohibit Employee from executing this Agreement or
fully performing each of Employee’s duties and responsibilities hereunder, or
would in any manner, directly or indirectly, limit or affect any of the duties
and responsibilities that may now or in the future be assigned to Employee
hereunder.

 

(c)           Employee owes each member of the Company Group fiduciary duties
(including (i) duties of loyalty and non-disclosure and (ii) such fiduciary
duties that an officer of the Company has under the laws of the State of
Delaware), and the obligations described in this Agreement are in addition to,
and not in lieu of, the obligations Employee owes each member of the Company
Group under statutory or common law.

 

--------------------------------------------------------------------------------


 

3.     Compensation.

 

(a)           Base Salary.  During the Employment Period, the Company shall pay
to Employee an annualized base salary of $550,000 (the “Base Salary”) in
consideration for Employee’s services under this Agreement, payable in
substantially equal installments in conformity with the Company’s customary
payroll practices for other senior executives as may exist from time to time,
but no less frequently than monthly. The Base Salary shall be reviewed by the
Compensation Committee of the Board (the “Compensation Committee”) in accordance
with the Company’s policies and practices, but no less frequently than once
annually, and may be increased but not decreased (unless agreed to in writing by
Employee). To the extent applicable, the term “Base Salary” shall include any
such increases (or decreases agreed to in writing by Employee) to the Base
Salary enumerated above.

 

(b)           Annual Bonus.  Employee shall be eligible for discretionary bonus
compensation for each complete calendar year that Employee is employed by the
Company hereunder (the “Annual Bonus”) (which, for purposes of clarity will
include calendar year 2017).  Each Annual Bonus shall have a target value that
is not less than $150,000.  The performance targets that must be achieved in
order to be eligible for certain bonus levels shall be established by the
Compensation Committee annually, in its sole discretion.  Each Annual Bonus, if
any, shall be paid as soon as administratively feasible after the Compensation
Committee certifies whether the applicable performance targets for the
applicable calendar year to which such Annual Bonus relates (the “Bonus Year”)
have been achieved, but in no event later than March 15 following the end of
such Bonus Year.  Notwithstanding anything in this Section 3(b) to the contrary,
no Annual Bonus, if any, nor any portion thereof, shall be payable for any Bonus
Year unless Employee remains continuously employed by the Company from the
Effective Date through the date on which such Annual Bonus is paid.

 

(c)           Incentive Compensation. During the Employment Period, Employee
shall be eligible to participate in all of the Company’s short-term and
long-term incentive compensation plans, programs or arrangements made available
to other senior executives, including the receipt of awards under any equity
incentive plan, programs or arrangements of the Company made available to other
senior executives, in each case, in amounts determined by the Compensation
Committee in its sole discretion and subject to the terms and conditions of such
plans, programs or arrangements as in effect from time to time. Nothing herein
shall be construed to give Employee any rights to any amount or type of grant or
award except as provided in a written award agreement with Employee and approved
by the Compensation Committee.

 

(d)           Business Expenses.  Subject to Section 24, the Company shall
reimburse Employee for Employee’s reasonable out-of-pocket business-related
expenses actually incurred in the performance of Employee’s duties under this
Agreement so long as Employee timely submits all documentation for such
reimbursement, as required by Company policy in effect from time to time.  Any
such reimbursement of expenses shall be made by the Company upon or as soon as
practicable following receipt of such documentation (but in any event not later
than the close of Employee’s taxable year following the taxable year in which
the expense is incurred by Employee).  In no event shall any reimbursement be
made to Employee for such expenses incurred after the date of Employee’s
termination of employment with the Company.

 

2

--------------------------------------------------------------------------------


 

(e)           Benefits.  During the Employment Period, Employee shall be
eligible to participate in the same benefit plans and programs in which other
senior executives are eligible to participate, subject to the terms and
conditions of the applicable plans and programs in effect from time to time.  In
addition, during the Employment Period, Employee shall be entitled to four weeks
of paid vacation in accordance with the policies set forth in the employee
handbook of the Company or in any approved Company policy.  The Company shall
not, however, by reason of this Section 3(e), be obligated to institute,
maintain, or refrain from changing, amending, or discontinuing, any such plan or
policy, so long as such changes are similarly applicable to other senior
executives generally.

 

4.     Term of Employment.  The initial term of Employee’s employment under this
Agreement shall be for the period beginning on the Effective Date and ending on
the fifth anniversary of the Effective Date (the “Initial Term”).  On the fifth
anniversary of the Effective Date and on each subsequent anniversary thereafter,
the term of Employee’s employment under this Agreement shall automatically renew
and extend for a period of twelve (12) months (each such 12-month period being a
“Renewal Term”) unless written notice of non-renewal is delivered by either
party to the other not less than sixty (60) days prior to the expiration of the
then-existing Initial Term or Renewal Term, as applicable.  Notwithstanding any
other provision of this Agreement, Employee’s employment pursuant to this
Agreement may be terminated at any time in accordance with Section 5.  The
period from the Effective Date through the expiration of this Agreement or, if
sooner, the termination of Employee’s employment pursuant to this Agreement,
regardless of the time or reason for such termination, shall be referred to
herein as the “Employment Period.”

 

5.     Termination of Employment.

 

(a)           Company’s Right to Terminate Employee’s Employment for Cause.  The
Company shall have the right to terminate Employee’s employment hereunder at any
time for “Cause.”  For purposes of this Agreement, “Cause” shall mean:

 

(i)            Employee’s commission of fraud, breach of fiduciary duty, theft,
or embezzlement against the Company, its subsidiaries, affiliates or customers;

 

(ii)           Employee’s willful refusal without proper legal cause to
faithfully and diligently perform Employee’s duties;

 

(iii)          Employee’s breach of Sections 8, 9 or 10 of this Agreement or
material breach of any other written agreement between Employee and one or more
members of the Company Group;

 

(iv)          Employee’s conviction of, or plea of guilty or nolo contendere to,
a felony (or state law equivalent) or any crime involving moral turpitude;

 

(v)           Employee’s willful misconduct or gross negligence in the
performance of duties to the Company that has or could reasonably be expected to
have a material adverse effect on the Company; or

 

3

--------------------------------------------------------------------------------


 

(vi)          Employee’s material breach and violation of the Company’s written
policies pertaining to sexual harassment, discrimination or insider trading.

 

Provided, however, that solely with respect to the actions or omissions set
forth in Section 5(a)(ii), (iii), (v) and (vi), such actions or omissions must
remain uncured thirty (30) days after the Board has provided Employee written
notice of the obligation to cure such actions or omissions. For the avoidance of
doubt, the actions or omissions set forth in Section 5(a)(i) and (iv) are not
permitted to be cured by Employee under any circumstances.

 

(b)           Company’s Right to Terminate without Cause following the Third
Anniversary of the Effective Date.  Prior to the third anniversary of the
Effective Date, Employee’s employment can only be terminated pursuant to
Sections 5(a), (c), (d) or (e).  The only circumstance pursuant to which the
Company may terminate Employee’s employment prior to the third anniversary of
the Effective Date is due to Cause.  On and after the third anniversary of the
Effective Date, the Company shall have the right to terminate Employee’s
employment for convenience at any time and for any reason, or no reason at all,
upon written notice to Employee.

 

(c)           Employee’s Right to Terminate for Good Reason.  Employee shall
have the right to terminate Employee’s employment with the Company at any time
for “Good Reason.”  For purposes of this Agreement, “Good Reason” shall mean:

 

(i)            the relocation of the geographic location of Employee’s principal
place of employment by more than fifty (50) miles from the location of
Employee’s principal place of employment as of the Effective Date (excluding
reasonably required business travel in connection with the performance of
Employee’s duties under this Agreement);

 

(ii)           a material diminution in Employee’s position, responsibilities or
duties or the assignment of Employee to a position, responsibilities or duties
of a materially lesser status or degree of responsibility than his position,
responsibilities or duties immediately following the Effective Date;

 

(iii)          any material breach by the Company of any provision of this
Agreement; or

 

(iv)          non-renewal by the Company of the then-existing Initial Term or
Renewal Term pursuant to Section 4.

 

Notwithstanding the foregoing provisions of this Section 5(c) or any other
provision of this Agreement to the contrary, any assertion by Employee of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition giving rise to Employee’s
termination of employment must have arisen without Employee’s consent;
(B) Employee must provide written notice to the Board of the existence of such
condition(s) within thirty (30) days of the initial existence of such
condition(s); (C) the condition(s) specified in such notice must remain
uncorrected for thirty (30) days following the Board’s receipt of such written
notice; and (D) the date of Employee’s termination of employment must occur
following the

 

4

--------------------------------------------------------------------------------


 

expiration of the thirty (30) day cure period, but in any event within
sixty-five (65) days following the Board’s receipt of such notice.

 

(d)           Death or Disability.  Upon the death or Disability of Employee,
Employee’s employment with Company shall terminate.  For purposes of this
Agreement, a “Disability” shall exist if Employee is entitled to receive
long-term disability benefits under the Company’s disability plan or, if there
is no such plan, Employee’s inability to perform the essential functions of
Employee’s position (after accounting for reasonable accommodation, if
applicable), due to an illness or physical or mental impairment or other
incapacity that continues, or can reasonably be expected to continue, for a
period in excess of one hundred-twenty (120) days, whether or not consecutive. 
The determination of whether Employee has incurred a Disability shall be made in
good faith by the Board.

 

(e)           Employee’s Right to Terminate for Convenience.  In addition to
Employee’s right to terminate Employee’s employment for Good Reason, Employee
shall have the right to terminate Employee’s employment with the Company for
convenience at any time and for any other reason, or no reason at all, upon
sixty (60) days’ advance written notice to the Company; provided, however, that
if Employee has provided notice to the Company of Employee’s termination of
employment, the Company may determine, in its sole discretion, that such
termination shall be effective on any date prior to the effective date of
termination provided in such notice (and, if such earlier date is so required,
then it shall not change the basis for Employee’s termination of employment nor
be construed or interpreted as a termination of employment pursuant to
Section 5(b)).

 

6.     Obligations of the Company upon Termination of Employment.

 

(a)           For Cause; Other than for Good Reason. If Employee’s employment is
terminated during the Employment Period (i) by the Company for Cause pursuant to
Section 5(a) or (ii) by Employee other than for Good Reason pursuant to
Section 5(e) (including, for the avoidance of doubt, as a result of a
non-renewal by Employee of the then-existing Initial Term or Renewal Term
pursuant to Section 4), then Employee shall be entitled to all Base Salary
earned by Employee through the date that Employee’s employment terminates (the
“Termination Date”) and, subject to the terms and conditions of any benefit
plans in which he may participate at the time of such termination, any
post-employment benefits available pursuant to the terms of those plans;
however, Employee shall not be entitled to any additional amounts or benefits as
the result of such termination of employment.

 

(b)           Without Cause; Good Reason. Subject to Section 6(g) below,
Employee shall be entitled to certain severance consideration described below,
payable at the times and in the form set forth in Section 6(f) below, if
Employee’s employment is terminated during the Employment Period (x) by the
Company without Cause pursuant to Section 5(b) on or after the third anniversary
of the Effective Date, or (y) by Employee for Good Reason pursuant to
Section 5(c), in which case the Company shall provide Employee with a severance
payment in an amount equal to the sum of (A) one and one half (1.5) times
Employee’s Base Salary as in effect immediately prior to the Termination Date
and (B) one and one half (1.5) times the target value of Employee’s Annual Bonus
for the Bonus Year immediately preceding the Bonus Year in which such
termination occurs (the “Severance Payment”).

 

5

--------------------------------------------------------------------------------


 

(c)           Death or Disability. If Employee’s employment is terminated during
the Employment Period due to Employee’s death or Disability pursuant to
Section 5(d), then Employee shall be entitled to (i) all Base Salary earned by
Employee through the Termination Date, (ii) subject to the terms and conditions
of any benefit plans in which he may participate at the time of such
termination, any post-employment benefits available pursuant to the terms of
those plans and (iii) Employee’s target Annual Bonus for the year in which such
event occurred prorated for the period of days beginning on January 1 and ending
on the date of death or Disability, as applicable, and payable within 60 days
following the date of Employee’s death or termination due to Disability, as
applicable; however, Employee shall not be entitled to any additional amounts or
benefits as the result of such termination of employment.

 

(d)           Acceleration of Unvested Equity Awards. Subject to
Section 6(g) below, if Employee’s employment is terminated during the Employment
Period (i) by the Company without Cause pursuant to Section 5(b), (ii) by
Employee for Good Reason pursuant to Section 5(c) or (iii) due to Employee’s
death or Disability pursuant to Section 5(d), outstanding unvested time-based
equity awards under any equity incentive plan, program or arrangement of the
Company, in each case, granted to Employee prior to the Termination Date (the
“Outstanding Equity Awards”) shall immediately become vested as of the
Termination Date with respect to such Outstanding Equity Awards that would have
become vested in the calendar year of the Employee’s termination, death or
Disability had the Employment Period continued through the end of such calendar
year (with any outstanding stock options remaining exercisable, without regard
to such termination of employment, until the latest expiration date provided
therein); provided, however, that, unless otherwise provided in the applicable
award agreement, with respect to any unvested equity awards subject to
performance-based vesting conditions, including awards intended to qualify for
the performance-based compensation exemption from Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), the service condition, if any,
under such awards shall be deemed satisfied on a pro-rated basis (determined
based on a fraction, the numerator of which is the number of days in the
applicable performance period during which Employee would have been employed had
the Employment Period continued through the end of the calendar year in which
Employee’s termination, death or Disability occurs, and the denominator of which
is the number of days in the applicable performance period), but the vesting of
such awards shall remain subject to the performance conditions set forth in the
applicable award.  Any unvested equity awards other than the Outstanding Equity
Awards will be forfeited or otherwise governed by the terms of the agreements
governing such equity awards.

 

(e)           COBRA. Subject to Section 6(g) below, if Employee’s employment is
terminated during the Employment Period (i) by the Company without Cause
pursuant to Section 5(b), (ii) by Employee for Good Reason pursuant to
Section 5(c) or (iii) due to Employee’s death or Disability pursuant to
Section 5(d), then if Employee timely and properly elects continuation coverage
under the Company’s group health plans pursuant to the Consolidated Omnibus
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall reimburse
Employee for the difference between the monthly amount Employee pays to effect
and continue such coverage for Employee and Employee’s spouse and eligible
dependents, if any (the “Monthly Premium Payment”), and the monthly employee
contribution amount that active similarly situated employees of the Company pay
for the same or similar coverage under such group health plans (such difference,
the “Monthly Reimbursement Amount”).  Each such reimbursement payment shall be
paid to Employee on the Company’s first regularly scheduled pay date in the
month

 

6

--------------------------------------------------------------------------------


 

immediately following the month in which Employee timely remits the Monthly
Premium Payment. Employee shall be eligible to receive such reimbursement
payments until the earlier of: (x) the date Employee is no longer eligible to
receive COBRA continuation coverage, (y) the date on which Employee becomes
eligible to receive coverage under a group health plan sponsored by another
employer (and any such eligibility shall be promptly reported to the Company by
Employee) and (z) eighteen months following the Termination Date; provided,
however, that Employee acknowledges and agrees that (1) the election of COBRA
continuation coverage and the payment of any premiums due with respect to such
COBRA continuation coverage shall remain Employee’s sole responsibility, and the
Company shall assume no obligation for payment of any such premiums relating to
such COBRA continuation coverage, (2) in no event shall the Company be required
to pay a Monthly Reimbursement Amount if such payment could reasonably be
expected to subject the Company to sanctions imposed pursuant to Section 2716 of
the Patient Protection and Affordable Care Act of 2010 and the related
regulations and guidance promulgated thereunder (collectively, the “PPACA”) and
(3) if payment of a Monthly Reimbursement Amount cannot be provided to Employee
without subjecting the Company to sanctions imposed pursuant to Section 2716 of
the PPACA or otherwise causing the Company to incur a penalty, tax or other
adverse impact on the Company, then the Company and Employee shall negotiate in
good faith to determine an alternative manner in which the Company may provide a
substantially equivalent benefit to Employee without such adverse impact on the
Company.

 

(f)            Payment Timing. Payment of the Severance Payment shall be divided
into substantially equal installments and paid in accordance with the Company’s
normal payroll procedures over an 18-month period following the Termination
Date; provided, however, that (i) the first installment of the Severance Payment
shall be paid on the Company’s first regularly scheduled pay date that is on or
after the date that is sixty (60) days after the Termination Date (but in any
event no later than March 15th of the year following the year in which the
Termination Date occurs), and on such pay date the Company shall pay to
Employee, without interest, a number of such installments equal to the number of
such installments that would have been paid during the period beginning on the
Termination Date and ending on the Company’s first regularly scheduled pay date
that is on or after the date that is sixty (60) days after the Termination Date
had the installments been paid on a monthly basis commencing on the Company’s
first regularly scheduled pay date coincident with or next following the
Termination Date, and each of the remaining installments shall be paid on a
monthly basis thereafter, (ii) to the extent, if any, that the aggregate amount
of the installments of the Severance Payment that would otherwise be paid
pursuant to the preceding provisions of this Section 6(f) after March 15 of the
calendar year following the calendar year in which the Termination Date occurs
(the “Applicable March 15”) exceeds the maximum exemption amount under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A), then such excess shall be paid to
Employee in a lump sum on the Applicable March 15 (or the first business day
preceding the Applicable March 15 if the Applicable March 15 is not a business
day) and the installments of the Severance Payment payable after the Applicable
March 15 shall be reduced by such excess (beginning with the installment first
payable after the Applicable March 15 and continuing with the next succeeding
installment until the aggregate reduction equals such excess), and (iii) all
remaining installments of the Severance Payment, if any, that would otherwise be
paid pursuant to the preceding provisions of this Section 6(f) after December 31
of the calendar year following the calendar year in which the Termination

 

7

--------------------------------------------------------------------------------


 

Date occurs shall be paid with the installment of the Severance Payment, if any,
due in December of the calendar year following the calendar year in which the
Termination Date occurs.

 

(g)           Conditions to Receipt of Severance Consideration. Notwithstanding
the foregoing, Employee’s eligibility and entitlement to the Severance Payment
and any other payment or benefit referenced in Section 6 above (collectively,
the “Severance Consideration”) are dependent upon Employee’s (i) continued
compliance with Employee’s obligations under each of Sections 8, 9 and 10 below
and (ii) execution and delivery to the Company, on or before the Release
Expiration Date (as defined below), and non-revocation within any time provided
by the Company to do so, of a release of all claims in a form acceptable to the
Company (the “Release”), which Release shall release each member of the Company
Group and their respective affiliates, and the foregoing entities’ respective
shareholders, members, partners, officers, managers, directors, fiduciaries,
employees, representatives, attorneys, agents and benefit plans (and fiduciaries
of such plans) from any and all claims, including any and all causes of action
arising out of Employee’s employment with the Company and any other member of
the Company Group or the termination of such employment, but excluding all
claims to severance payments Employee may have under this Section 6. If the
Release is not executed and returned to the Company on or before the Release
Expiration Date, and the required revocation period has not fully expired
without revocation of the Release by Employee, then Employee shall not be
entitled to any portion of the Severance Consideration. As used herein, the
“Release Expiration Date” is that date that is twenty-one (21) days following
the date upon which the Company delivers the Release to Employee (which shall
occur no later than seven (7) days after the Termination Date) or, in the event
that such termination of employment is “in connection with an exit incentive or
other employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967, as amended), the date that is
forty-five (45) days following such delivery date.

 

7.     Disclosures.  Promptly (and in any event, within three business days)
upon becoming aware of (a) any actual or potential Conflict of Interest or
(b) any lawsuit, claim or arbitration filed against or involving Employee or any
trust or vehicle owned or controlled by Employee, in each case, Employee shall
disclose such actual or potential Conflict of Interest or such lawsuit, claim or
arbitration to the Board.  A “Conflict of Interest” shall exist when Employee
engages in, or plans to engage in, any activities, associations, or interests
that conflict with, or create an appearance of a conflict with, Employee’s
duties, responsibilities, authorities, or obligations for and to the Company
Group.

 

8.     Confidentiality.

 

(a)           Disclosure to and Property of the Company.  All information, trade
secrets, designs, ideas, concepts, improvements, product developments,
discoveries and inventions, whether patentable or not, that are conceived, made,
developed, acquired by or disclosed to Employee, individually or in conjunction
with others, during the term of his employment (whether during business hours or
otherwise and whether on the Company’s premises or otherwise) that relate to the
Company’s or any member of the Company Group’s business, products or services
and all writings or materials of any type embodying any such matters
(collectively, “Confidential Information”) shall be disclosed to the Company,
and are and shall be the sole and exclusive property of the Company or its
Affiliates.  Confidential Information does not, however, include

 

8

--------------------------------------------------------------------------------


 

any information that is available to the public other than as a result of any
unauthorized act of Employee.

 

(b)           No Unauthorized Use or Disclosure.  Employee agrees that Employee
will preserve and protect the confidentiality of all Confidential Information
and work product of the Company and each member of the Company Group, and will
not, at any time during or after the termination of Employee’s employment with
the Company, make any unauthorized disclosure of, and shall not remove from the
Company premises, and will use reasonable efforts to prevent the removal from
the Company premises of, Confidential Information or work product of the Company
or its Affiliates, or make any use thereof, in each case, except in the carrying
out of Employee’s responsibilities hereunder.  Notwithstanding the foregoing,
Employee shall have no obligation hereunder to keep confidential any
Confidential Information if and to the extent (i) such information becomes
generally known to the public or within the relevant trade or industry other
than due to Employee’s violation of this Section 8(b), or (ii) disclosure
thereof is specifically required by law; provided, however, that in the event
disclosure is required by applicable law and Employee is making such disclosure,
Employee shall provide the Company with prompt notice of such requirement, and
shall use commercially reasonable efforts to give such notice prior to making
any disclosure so that the Company may seek an appropriate protective order, or
(iii) Employee is making a good faith report of possible violations of
applicable law to any governmental agency or entity or is making disclosures
that are otherwise compelled by law or provided under the whistleblower
provisions of applicable law.

 

(c)           Remedies.  Employee acknowledges that money damages would not be a
sufficient remedy for any breach of this Section 8 by Employee, and the Company
or its Affiliates shall be entitled to enforce the provisions of this
Section 8 by terminating payments then owing to Employee under this Agreement
and/or by specific performance and injunctive relief as remedies for such breach
or any threatened breach.  Such remedies shall not be deemed the exclusive
remedies for a breach of this Section 8, but shall be in addition to all
remedies available at law or in equity to the Company, including the recovery of
damages from Employee and remedies available to the Company pursuant to other
agreements with Employee.

 

(d)           No Prohibition.  Nothing in this Section 8 shall be construed as
prohibiting Employee, following the expiration of the 18-month period
immediately following Employee’s termination of employment with the Company,
from being employed by any entity engaged in the Business (as defined below) or
engaging in any activity prohibited by Section 9; provided, that during such
employment or engagement Employee complies with his obligations under this
Section 8.

 

(e)           Permitted Disclosures.  Nothing herein will prevent Employee from:
(i) making a good faith report of possible violations of applicable law to any
governmental agency or entity; or (ii) making disclosures that are protected
under the whistleblower provisions of applicable law.  Further, an individual
(including Employee) shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that:
(A) is made (i) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  An individual who files a lawsuit for
retaliation by an employer of

 

9

--------------------------------------------------------------------------------


 

reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (x) files any document containing the trade secret
under seal; and (y) does not disclose the trade secret, except pursuant to court
order.

 

9.     Non-Competition; Non-Solicitation.

 

(a)           The Company shall provide Employee access to Confidential
Information for use only during the Employment Period, and Employee acknowledges
and agrees that the Company Group shall be entrusting Employee, in Employee’s
unique and special capacity, with developing the goodwill of the Company Group,
and in consideration thereof and in consideration of the Company providing
Employee with access to Confidential Information and as an express incentive for
the Company to enter into this Agreement and employ Employee, Employee has
voluntarily agreed to the covenants set forth in this Section 9.  Employee
further agrees and acknowledges that the limitations and restrictions set forth
herein, including geographical and temporal restrictions on certain competitive
activities, are reasonable in all respects and not oppressive, shall not cause
Employee undue hardship, and are material and substantial parts of this
Agreement intended and necessary to prevent unfair competition and to protect
the Company Group’s Confidential Information, goodwill and substantial and
legitimate business interests.

 

(b)           Employee agrees that, during the Prohibited Period, Employee shall
not, without the prior written approval of the Board, directly or indirectly,
for Employee or on behalf of or in conjunction with any other person or entity
of any nature:

 

(i)            engage in or participate within the Market Area in competition
with any member of the Company Group in any aspect of the Business, which
prohibition shall prevent Employee from directly or indirectly owning, managing,
operating, joining, becoming an officer, director, employee or consultant of, or
loaning money to, or selling or leasing equipment or real estate to or otherwise
being affiliated with any person or entity engaged in, or planning to engage in,
the Business in the Market Area in competition, or anticipated competition, with
any member of the Company Group;

 

(ii)           appropriate any Business Opportunity of, or relating to, the
Company Group located in the Market Area;

 

(iii)          solicit, canvass, approach, encourage, entice or induce any
customer or supplier of any member of the Company Group to cease or lessen such
customer’s or supplier’s business with the Company Group; or

 

(iv)          solicit, canvass, approach, encourage, entice or induce any
employee or contractor of the Company Group to terminate his, her or its
employment or engagement with any member of the Company Group.

 

(c)           Because of the difficulty of measuring economic losses to the
Company Group as a result of a breach or threatened breach of the covenants set
forth in Section 8 and in this Section 9, and because of the immediate and
irreparable damage that would be caused to the members of the Company Group for
which they would have no other adequate remedy, the

 

10

--------------------------------------------------------------------------------


 

Company and each other member of the Company Group shall be entitled to enforce
the foregoing covenants, in the event of a breach or threatened breach, by
injunctions and restraining orders from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security.  The aforementioned equitable relief shall not be the Company’s
or any other member of the Company Group’s exclusive remedy for a breach but
instead shall be in addition to all other rights and remedies available to the
Company and each other member of the Company Group at law and equity.  In
addition, Employee acknowledges that money damages would not be a sufficient
remedy for any breach of this Section 9 by Employee, and the Company or its
Affiliates shall be entitled to enforce the provisions of this Section 9 by
terminating payments then owing to Employee under this Agreement.

 

(d)           The covenants in this Section 9, and each provision and portion
hereof, are severable and separate, and the unenforceability of any specific
covenant (or portion thereof) shall not affect the provisions of any other
covenant (or portion thereof).  Moreover, in the event any arbitrator or court
of competent jurisdiction shall determine that the scope, time or territorial
restrictions set forth are unreasonable, then it is the intention of the parties
that such restrictions be enforced to the fullest extent which such arbitrator
or court deems reasonable, and this Agreement shall thereby be reformed.

 

(e)           For purposes of this Section 9, the following terms shall have the
following meanings:

 

(i)            “Business” shall mean the business and operations that are the
same or similar to those performed by the Company in the flatbed and open deck
trucking business and any other member of the Company Group for which Employee
provides services or about which Employee obtains Confidential Information
during the Employment Period.

 

(ii)           “Business Opportunity” shall mean any commercial, investment or
other business opportunity relating to the Business.

 

(iii)          “Market Area” shall mean the continental United States and any
other geographical area in which the company conducts Business or intends to
conduct Business (to the extent the Employee is aware of and involved in the
development or the expansion of such Business) as of the Termination Date.

 

(iv)          “Prohibited Period” shall mean the period during which Employee is
employed by any member of the Company Group and continuing for a period of 18
months following the date that Employee is no longer employed by any member of
the Company Group.

 

10.  Ownership of Intellectual Property.  Employee agrees that the Company shall
own, and Employee shall (and hereby does) assign, all right, title and interest
(including patent rights, copyrights, trade secret rights, mask work rights,
trademark rights, and all other intellectual and industrial property rights of
any sort throughout the world) relating to any and all inventions (whether or
not patentable), works of authorship, mask works, designs, know-how, ideas and

 

11

--------------------------------------------------------------------------------


 

information authored, created, contributed to, made or conceived or reduced to
practice, in whole or in part, by Employee during the period in which Employee
is or has been employed by or affiliated with the Company or any other member of
the Company Group that either (a) relate, at the time of conception, reduction
to practice, creation, derivation or development, to any member of the Company
Group’s businesses or actual or anticipated research or development, or (b) were
developed on any amount of the Company’s or any other member of the Company
Group’s time or with the use of any member of the Company Group’s equipment,
supplies, facilities or trade secret information (all of the foregoing
collectively referred to herein as “Company Intellectual Property”), and
Employee shall promptly disclose all Company Intellectual Property to the
Company.  All of Employee’s works of authorship and associated copyrights
created during the period in which Employee is employed by or affiliated with
the Company or any member of the Company Group and in the scope of Employee’s
employment shall be deemed to be “works made for hire” within the meaning of the
Copyright Act.  Employee shall perform, during and after the period in which
Employee is or has been employed by or affiliated with the Company or any other
member of the Company Group, all reasonable acts deemed necessary by the Company
to assist the Company Group, at the Company’s expense, in obtaining and
enforcing its rights throughout the world in the Company Intellectual Property. 
Such acts may include execution of documents and assistance or cooperation
(i) in the filing, prosecution, registration, and memorialization of assignment
of any applicable patents, copyrights, mask work, or other applications, (ii) in
the enforcement of any applicable patents, copyrights, mask work, moral rights,
trade secrets, or other proprietary rights, and (iii) in other legal proceedings
related to the Company Intellectual Property.

 

11.  Arbitration.

 

(a)           Subject to Section 11(b), any dispute, controversy or claim
between Employee and the Company arising out of or relating to this Agreement or
Employee’s employment with the Company shall be finally settled by arbitration
in Dallas, Texas before, and in accordance with the then-existing American
Arbitration Association (“AAA”) Employment Arbitration Rules.  The arbitration
award shall be final and binding on both parties.  Any arbitration conducted
under this Section 11 shall be heard by a single arbitrator (the “Arbitrator”)
selected in accordance with the then-applicable rules of the AAA.  The
Arbitrator shall expeditiously (and, if practicable, within ninety (90) days
after the selection of the Arbitrator) hear and decide all matters concerning
the dispute.  Except as expressly provided to the contrary in this Agreement,
the Arbitrator shall have the power to (i) gather such materials, information,
testimony and evidence as the Arbitrator deems relevant to the dispute before
him or her (and each party shall provide such materials, information, testimony
and evidence requested by the Arbitrator), and (ii) grant injunctive relief and
enforce specific performance.  The decision of the Arbitrator shall be reasoned,
rendered in writing, be final and binding upon the disputing parties and the
parties agree that judgment upon the award may be entered by any court of
competent jurisdiction; provided, however, that the parties agree that the
Arbitrator and any court enforcing the award of the Arbitrator shall not have
the right or authority to award punitive or exemplary damages to any disputing
party.  The party whom the Arbitrator determines is the prevailing party in such
arbitration shall receive, in addition to any other award pursuant to such
arbitration or associated judgment, reimbursement from the other party of all
reasonable legal fees and costs associated with such arbitration and associated
judgment.

 

12

--------------------------------------------------------------------------------


 

(b)           Notwithstanding Section 11(a), either party may make a timely
application for, and obtain, judicial emergency or temporary injunctive relief
to enforce any of the provisions of Sections 8 through 10; provided, however,
that the remainder of any such dispute (beyond the application for emergency or
temporary injunctive relief) shall be subject to arbitration under this
Section 11.

 

(c)           By entering into this Agreement and entering into the arbitration
provisions of this Section 11, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT
THEY ARE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY
TRIAL.

 

(d)           Nothing in this Section 11 shall prohibit a party to this
Agreement from (i) instituting litigation to enforce any arbitration award, or
(ii) joining the other party to this Agreement in a litigation initiated by a
person or entity that is not a party to this Agreement.

 

12.  Defense of Claims.  During the Employment Period and thereafter, upon
request from the Company, Employee shall cooperate with the Company Group in the
defense of any claims or actions that may be made by or against any member of
the Company Group that relate to Employee’s actual or prior areas of
responsibility.  The Company shall pay or reimburse Employee for all of
Employee’s reasonable travel and other direct expenses reasonably incurred
(including, if applicable, lost wages), to comply with Employee’s obligations
under this Section 12, so long as Employee provides reasonable documentation of
such expenses and obtains the Company’s prior approval before incurring such
expenses.

 

13.  Withholdings; Deductions.  The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Employee.

 

14.  Indemnification. The Company agrees to indemnify Employee with respect to
any acts or omissions he may in good faith commit during the period during which
he is an officer, director and/or employee of the Company or any member of the
Company Group, and to provide Employee with coverage under any directors’ and
officers’ liability insurance policies, in each case on terms not less favorable
than those provided to its other directors and officers generally, as in effect
from time to time.

 

15.  Title and Headings; Construction.  Titles and headings to Sections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions hereof.  Unless the context requires otherwise,
all references herein to an agreement, instrument or other document shall be
deemed to refer to such agreement, instrument or other document as amended,
supplemented, modified and restated from time to time to the extent permitted by
the provisions thereof.  All references to “dollars” or “$” in this Agreement
refer to United States dollars.  The words “herein”, “hereof”, “hereunder” and
other compounds of the word “here” shall refer to the entire Agreement, and not
to any particular provision hereof.  Wherever the context so requires, the
masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely.  The use herein of the word “including”
following any general statement, term or matter shall not be construed to limit
such statement, term or matter to the

 

13

--------------------------------------------------------------------------------


 

specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation”, “but not limited to”, or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that could reasonably fall within the broadest possible scope of such
general statement, term or matter.  Neither this Agreement nor any uncertainty
or ambiguity herein shall be construed or resolved against any party hereto,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by each of the parties hereto and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
fairly accomplish the purposes and intentions of the parties hereto.

 

16.  Applicable Law; Submission to Jurisdiction.  This Agreement shall in all
respects be construed according to the laws of the State of Texas without regard
to its conflict of laws principles that would result in the application of the
laws of another jurisdiction.  With respect to any claim or dispute related to
or arising under this Agreement, the parties hereby consent to the arbitration
provisions of Section 11 and recognize and agree that should any resort to a
court be necessary and permitted under this Agreement, then they consent to the
exclusive jurisdiction, forum and venue of the state and federal courts located
in Dallas, Dallas County, Texas.

 

17.  Entire Agreement and Amendment.  This Agreement contains the entire
agreement of the parties with respect to the matters covered herein and
supersedes all prior and contemporaneous agreements and understandings, oral or
written, between the parties hereto concerning the subject matter hereof.  This
Agreement may be amended only by a written instrument executed by both parties
hereto.

 

18.  Waiver of Breach.  Any waiver of this Agreement must be executed by the
party to be bound by such waiver.  No waiver by either party hereto of a breach
of any provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
shall operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time.  The failure of either party hereto to take any action by
reason of any breach shall not deprive such party of the right to take action at
any time.

 

19.  Assignment.  This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee.  The Company may assign this Agreement
without Employee’s consent, including to any member of the Company Group and to
any successor (whether by merger, purchase or otherwise) to all or substantially
all of the equity, assets or businesses of the Company.

 

20.  Notices.  Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person,
(b) when sent by facsimile transmission (with confirmation of transmission) on a
business day to the number set forth below, if applicable; provided, however,
that if a notice is sent by facsimile transmission after normal business hours
of the recipient or on a non-business day, then it shall be deemed to have been
received on the next business day after it is sent, (c) on the first business
day after such notice is sent by air express overnight courier service, or
(d) on the second business day following deposit with an
internationally-recognized overnight or second-day courier service with proof of
receipt maintained, in each case, to the following address, as applicable:

 

14

--------------------------------------------------------------------------------


 

If to the Company, addressed to:

 

Daseke, Inc.

ATTN: Chief Financial Officer

15455 Dallas Parkway, Suite 440

Addison, TX 75001

 

If to Employee, addressed to:

 

Don Daseke

The most recent address on the Company’s records.

 

21.  Counterparts.  This Agreement may be executed in any number of
counterparts, including by electronic mail or facsimile, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument.  Each counterpart may consist
of a copy hereof containing multiple signature pages, each signed by one party,
but together signed by both parties hereto.

 

22.  Deemed Resignations.  Except as otherwise determined by the Board or as
otherwise agreed to in writing by Employee and any member of the Company Group
prior to the termination of Employee’s employment with the Company or any member
of the Company Group, any termination of Employee’s employment shall constitute,
as applicable, an automatic resignation of Employee: (a) as an officer of the
Company and each member of the Company Group; (b) from the Board; and (c) from
the board of directors or board of managers (or similar governing body) of any
member of the Company Group and from the board of directors or board of managers
(or similar governing body) of any corporation, limited liability entity,
unlimited liability entity or other entity in which any member of the Company
Group holds an equity interest and with respect to which board of directors or
board of managers (or similar governing body) Employee serves as such Company
Group member’s designee or other representative.

 

23.          Certain Excise Taxes.  Notwithstanding anything to the contrary in
this Agreement, if Employee is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Employee has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (i) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Employee from the Company or any of its affiliates shall be
one dollar ($1.00) less than three times Employee’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Employee shall be subject to the excise tax imposed by
Section 4999 of the Code or (ii) paid in full, whichever produces the better net
after-tax position to Employee (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes).  The reduction
of payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder

 

15

--------------------------------------------------------------------------------


 

in a similar order.  The determination as to whether any such reduction in the
amount of the payments and benefits provided hereunder is necessary shall be
made by the Company in good faith.  If a reduced payment or benefit is made or
provided and through error or otherwise that payment or benefit, when aggregated
with other payments and benefits from the Company or any of its affiliates used
in determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times Employee’s base amount, then Employee shall immediately repay
such excess to the Company upon notification that an overpayment has been made. 
Nothing in this Section 23 shall require the Company to be responsible for, or
have any liability or obligation with respect to, Employee’s excise tax
liabilities under Section 4999 of the Code.

 

24.  Section 409A.

 

(a)           Notwithstanding any provision of this Agreement to the contrary,
all provisions of this Agreement are intended to comply with Section 409A of the
Code, and the applicable Treasury regulations and administrative guidance issued
thereunder (collectively, “Section 409A”) or an exemption therefrom and shall be
construed and administered in accordance with such intent. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of Employee’s employment shall only be made if such termination of
employment constitutes a “separation from service” under Section 409A.

 

(b)           To the extent that any right to reimbursement of expenses or
payment of any benefit in-kind under this Agreement constitutes nonqualified
deferred compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of the
taxable year following the taxable year in which such expense was incurred by
Employee, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year.

 

(c)           Notwithstanding any provision in this Agreement to the contrary,
(i) if any payment or benefit provided for herein would be subject to additional
taxes and interest under Section 409A if Employee’s receipt of such payment or
benefit is not delayed until the earlier of (A) the date of Employee’s death or
(B) the date that is six (6) months after the Termination Date (such date, the
“Section 409A Payment Date”), then such payment or benefit shall not be provided
to Employee (or Employee’s estate, if applicable) until the Section 409A Payment
Date, and (ii) to the extent any payment hereunder constitutes nonqualified
deferred compensation (within the meaning of Section 409A), then each such
payment which is conditioned upon Employee’s execution of a release and which is
to be paid or provided during a designated period that begins in one taxable
year and ends in a second taxable year shall be paid or provided in the later of
the two taxable years.  Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement are
exempt from, or compliant with, Section 409A and in no event shall any member of
the Company Group be liable

 

16

--------------------------------------------------------------------------------


 

for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by Employee on account of non-compliance with Section 409A.

 

25.  Clawback.  To the extent required by applicable law, any applicable
securities exchange listing standards or any clawback policy adopted by the
Company, the Annual Bonus and any incentive compensation granted pursuant to
Section 3(c) under this Agreement shall be subject to the provisions of any
applicable clawback policies or procedures, which clawback policies or
procedures may provide for forfeiture and/or recoupment of such amounts paid or
payable under this Agreement.

 

26.  Effect of Termination.  The provisions of Sections 5, 8-13 and 22 and those
provisions necessary to interpret and enforce them, shall survive any
termination of this Agreement and any termination of the employment relationship
between Employee and the Company.

 

27.  Third-Party Beneficiaries.  Each member of the Company Group that is not a
signatory to this Agreement shall be a third-party beneficiary of Employee’s
obligations under Sections 7-10 and shall be entitled to enforce such
obligations as if a party hereto.

 

28.  Severability.  If an arbitrator or court of competent jurisdiction
determines that any provision of this Agreement (or portion thereof) is invalid
or unenforceable, then the invalidity or unenforceability of that provision (or
portion thereof)  shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.

 

[Remainder of Page Intentionally Blank;
Signature Page Follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Employee and the Company each have caused this Agreement to
be executed and effective as of the Effective Date.

 

 

EMPLOYEE

 

 

 

 

 

/s/ Don R. Daseke

 

Don R. Daseke

 

 

DASEKE, INC.

 

 

 

 

 

 

 

By:

/s/ R. Scott Wheeler

 

 

Name: R. Scott Wheeler

 

 

Title: Executive Vice President and Chief
Financial Officer

 

SIGNATURE PAGE TO

EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------